Eckert, C. J. Claimant, Dorothy Fogleman, is the widow of Glen Fogleman, deceased, who was formerly employed by the respondent as Supervisor of Pedatory Control in the Department of Conservation. On February 5, 1947 claimant was engaged in the bombing of a crow rookery near Oblong, Illinois. In the company of other employees of the department, he hung dynamite shot bombs in a hedgerow and drove to Oblong for lunch. While returning to the rookery to explode the bombs, a front tire of his automobile blew out, and the car crashed over a twenty foot embankment, resulting' in his death from a fracture of the neck. Claimant, as widow of the deceased employee, seeks an award for the death of her husband under the provisions of the Workmen’s Compensation Act. At the time of the accident, which resulted in the death of Glen Fogleman, the employer and employee were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the act. The accident arose out of and in the course of decedent’s employment. Decedent had been employed by the respondent continuously for more than one year prior to his death at a salary of $2,556.00 per year decedent’s average weekly wage was $49.15 so that his compensation rate is the mayimnm of $15.00 per week. The death having occurred subsequent to July 1, 1945, this must be increased 20%, making a compensation rate of $18.00 per week. The decedent had no children under sixteen years of age dependent upon him for support at the time of his death. Claimant is, therefore, entitled to an award under Section 7 (a) of the Workmen’s Compensation Act in the amount of $4,000.00, which must be increased 20% under Section 7 (1), making a total award of $4,800.00. An award is, therefore, made in favor of the claimant, Dorothy Fogleman, in the amount of $4,800.00 to be paid to her as follo.ws: $ 576.00, accrued is payable forthwith; $4,224.00, is payable in weekly installments of $18.00 per week, beginning September 18, 1947, for a period of 234 weeks, with an additional final payment of $12.00. All future payments being subject to the terms and provisions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such further orders as may from time to time be necessary. This award is subject to the approval of the Governor, as provided in Section 3 of “An act concerning the payment of compensation awards to State employees.”